DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3, 5-6, 8-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minoura (U.S. Pub. No. US 2009/0051848 A1) in view of Wan  (U.S. Pub. No. US 2017/0363794 A1).

As to claim 1, Minoura (Figs. 1, 6, 11-12 and 17) teaches a liquid crystal display panel (a liquid crystal display device 200; Fig. 6), comprising:
-	a first base substrate (a rear substrate 117) and a light waveguide substrate (a front substrate 116) disposed oppositely (Fig. 11);
-	a liquid crystal layer (a liquid crystal layer 512) located between the first base substrate (the rear substrate 117) and the light waveguide substrate (the front substrate 116) (Fig. 11), and a pixel electrode (a pixel electrode 514a) and a common electrode (a common electrode 514b) which are located between the first base substrate (the rear substrate 117) and the light waveguide substrate (the front substrate 116) (Fig. 11) and are configured to drive the liquid crystal layer (e.g., the liquid crystal display device 10 can be driven with a voltage of 4 volts or less; [0083], lines 3-5; Figs. 1A-1B);
-	wherein the pixel electrode and the common electrode are configured to change a refractive index of the liquid crystal layer to change a light output rate of the light waveguide substrate (the liquid crystal device 10 presents display by utilizing “refraction” within the liquid crystal layer 12 by applying a voltage which does not change the orientation state of the anchoring layers 12a, and therefore can be driven with a voltage which is low enough to permit use of conventional transistors; [0083], lines 5-10; Figs. 1A-1B), and the light output rate is positively related to a quantity of light that is output from the light waveguide substrate and enters the liquid crystal layer (by using p-polarized light, it is possible to conduct black displaying in a voltage-OFF state or white displaying in a voltage-ON state; [0066], lines 19-21; the light output rate is proportional to a quantity of light from the front substrate 116 to a liquid crystal layer 12 (12a, 12b and 12a)) (Figs. 1A-1B); 
-	a reflective layer (a reflective layer 717) located between the liquid crystal layer (the liquid crystal layer 512) and the first base substrate (the rear substrate 117) (Fig. 11), and the reflective layer (the reflective layer 717) is configured to reflect light rays (Fig 12) transmitted through the liquid crystal layer (the liquid crystal layer 512) and incident to the reflective layer (the reflective layer 717) (Fig. 11),
	Minoura does not expressly teach wherein the reflective layer is a reflective grating, the reflective grating comprises grating units in an array arrangement, and the grating units comprise first grating sub-units configured to diffract first primary color light rays from light provided by the light waveguide substrate, second grating sub-units configured to diffract second primary color light rays from light provided by the light waveguide substrate and third grating sub-units configured to diffract third primary color rays from light provided by the light waveguide substrate.
	Wan (Figs. 1-5) teaches 
-	wherein the reflective layer is a reflective grating (e.g., multiple nano-diffraction gratings 303a to 303i; Fig. 3), the reflective grating comprises grating units in an array arrangement (e.g., multiple nano-diffraction gratings 303a to 303i; Fig. 3), and the grating units comprise first grating sub-units configured to diffract first primary color light rays from light provided by the light waveguide substrate (pixel 501a in the first rectangular light guide plate 301corresponds to light emitted by the first light source, e.g., red), second grating sub-units configured to diffract second primary color light rays from light provided by the light waveguide substrate (pixel 501b in the first rectangular light guide plate 301corresponds to light emitted by the second light source, e.g., green) and third grating sub-units configured to diffract third primary color rays from light provided by the light waveguide substrate (pixel 501c in the second rectangular light guide plate 311corresponds to light emitted by the third light source, e.g., blue) ([0055], lines 23-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two rectangular light  guide plates as taught by Wan in a display unit of Minoura because the light beam emitted by each pixel in the second rectangular light guide plate does not enter any of the pixels in the first rectangular light guide plate, thereby avoiding interference among pixels.

As to claim 3, Minoura teaches 
-	wherein the light waveguide substrate is an integral substrate (the front substrate 116 functioning as a light guiding plate, e.g., a glass substrate; [0102], lines 24-26; Fig. 11), or 
-	the light waveguide substrate comprises a second base substrate and a waveguide layer disposed on the second base substrate, and the waveguide layer is adjacent to the liquid crystal layer relative to the second base substrate.

	As to claim 5, Minoura teaches wherein 
-	wherein the first grating sub-units configured to diffract first primary color light rays towards a viewing position (the reflective layer 717 and a plurality of fluorophore portions, light (L2) having an emission angle from 36 degrees to 90 degrees; [0147], lines 16-17; Figs. 11-12; the emission colors of fluorophores is red; [0131], lines 20-23), the second grating sub-units configured to diffract second primary color light rays a viewing position (the reflective layer 717 and a plurality of fluorophore portions, light (L2) having an emission angle from 36 degrees to 90 degrees; [0147], lines 16-17; Figs. 11-12; the emission colors of fluorophores is green; [0131], lines 20-23), and the third grating sub-units configured to diffract third primary color rays a viewing position (the reflective layer 717 and a plurality of fluorophore portions, light (L2) having an emission angle from 36 degrees to 90 degrees; [0147], lines 16-17; Figs. 11-12; the emission colors of fluorophores is blue; [0131], lines 20-23).

As to claim 6, Minoura teaches 
-	wherein the reflective grating (the reflective layer 717 with inner slopes 717a) is blazed grating (blazed grating; Figs. 11-12) or columnar grating.

As to claim 8, Minoura teaches 
-	wherein the liquid crystal layer (the liquid crystal layer 212) is in contact (in a known IPS mode; [0104], lines 2-4) with the light waveguide substrate (the front substrate 116) (Fig. 6).

As to claim 9, Minoura teaches 
-	wherein the light output rate of the light waveguide substrate is in a positive correlation with the refractive index of the liquid crystal layer (by using p-polarized light, it is possible to conduct black displaying in a voltage-OFF state or white displaying in a voltage-ON state; [0066], lines 19-21).

As to claim 10, Minoura teaches 
-	wherein liquid crystal molecules in the liquid crystal layer (the liquid crystal layer 112/212) are nematic phase liquid crystal molecules (a nematic liquid crystal material) (0103], lines 1-4), blue phase liquid crystal molecules or polymer-stabilized liquid crystal molecules.

As to claim 13, Minoura teaches comprising a light source (a white light source 132) and the liquid crystal display panel (Fig. 6) according to claim 1, 
-	wherein the light source is located on a side surface of a light waveguide substrate (a front substrate 116 functioning as a light guide) of the liquid crystal display panel (Fig. 6).

As to claim 14, Minoura teaches 
-	wherein the light waveguide substrate comprises a second base substrate (an excitation light cut filter 640) and a waveguide layer (the front substrate 116 functioning as a light guide) disposed on the second base substrate (the excitation light cut filter 640) (Fig. 13), and the light source (the white light source 132) is located on a side surface of the second base substrate and/or the waveguide layer (the front substrate 116 functioning as a light guide).


4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Minoura in view of Wan as applied to claim 1 above, and further in view of Nakano (U.S. Pub. No. US 2003/0038916 A1).

	As to claim 2, Minoura and Wan teach the liquid crystal display panel according to claim 1.
	Minoura also teaches  
-	wherein a minimal reflective index of the liquid crystal layer is the refractive index when the liquid crystal layer is not driven by the pixel electrode and the common electrode (voltage application only causes the orientation state of the intermediate layer 212b to change so that the p-polarized light is refracted toward the front substrate 116 side; thus, white is displayed in the absence of an applied voltage; [0114], lines 6-10; Fig. 6),   
Minoura and Wan not expressly teach [wherein] when the refractive index of the liquid crystal layer is the minimal refractive index, incident light rays incident to the light waveguide substrate from a side surface of the light waveguide substrate are totally reflected in the light waveguide substrate.
		Nakano (Figs. 1-6) teaches 
-	[wherein] when the refractive index of the liquid crystal layer is the minimal refractive index, incident light rays incident to the light waveguide substrate from a side surface of the light waveguide substrate are totally reflected in the light waveguide substrate (in the normally white mode, the transmitted light is totally reflected on the basis of the refractive index difference between the transparent substrate 24 and the transparent layer 23; [0062], lines 8-15; [0109], lines 13-14; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a low-refractive-index transparent layer as taught by Nakano in a display unit of Minoura as modified by Wan because the transparent layer improves uniformity of brightness in the display screen as a whole by changing the optical path on the basis of the reflection through the optical path changing slopes.

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minoura in view of Wan as applied to claim 1 above, and further in view of Fattal (U.S. Pub. No. US 2017/0299794 A1).
 
As to claim 4, Minoura and Wan teach the liquid crystal display panel according to claim 1.
Minoura and Wan do not expressly teach wherein the light waveguide substrate is a transparent light guide glass plate made of silicon nitride.
 Fattal (Fig. 1) teaches 
-	wherein the light waveguide substrate is a transparent light guide glass plate made of silicon nitride (a plate light guide 110 may be glass and a grating material of the grating coupler 120 may include silicon nitride; [0051], lines 14-17; Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a silicon nitride as taught by Fattal in a light guide of Minoura as modified by Wan because silicon nitride is very hard and has a high thermal stability.

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Minoura in view of Wan as applied to claim 1 above.

As to claim 7, Minoura and Wan teach the liquid crystal display panel according to claim 1. 
Minoura and Wan do not expressly teach wherein a duty ratio of the reflective grating is approximately 0.5, the value range of a height of the reflective grating is approximately 200nm-1000nm, and the value range of a period of the reflective grating is approximately 100nm-1µm.
However, such specific parameters in the reflective grating as recited in claim 7 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the  parameter is critical.  Absent any evidence demonstrating a patentable difference between the reflective layer with inner slopes in Minoura (Figs. 11-12) and the claimed reflective grating, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameter, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use parameters of the reflective layer with inner slopes in Minoura (Figs. 11-12).

7.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Minoura in view of Wan as applied to claim 10 above, and further in view of Umemoto (U.S. Pub. No. US 2002/0180711 A1).

As to claim 11, Minoura and Wan teach the liquid crystal display panel according to claim 10.
Minoura also teaches  
-	wherein the liquid crystal molecules in the liquid crystal layer (the liquid crystal layer 112/212) are nematic phase liquid crystal molecules (a nematic liquid crystal material) (0103], lines 1-4).
Minoura and Wan do not expressly teach [wherein] the liquid crystal display panel further comprises an alignment layer located on each side of the liquid crystal layer and is in contact with the liquid crystal layer.
Umemoto (Figs. 1-9) teaches 
-	[wherein] the liquid crystal display panel further comprises an alignment layer (rubbing films 53 and 56) located on each side of the liquid crystal layer (a liquid crystal layer 54) and is in contact with the liquid crystal layer (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used unit rubbing films as taught by Umemoto in a display unit of Minoura as modified by Wan because the rubbing films control the alignment of liquid crystals.

As to claim 12, Minoura, Wan and Umemoto teach the liquid crystal display panel according to claim 11.
Minoura also teaches  
-	wherein the pixel electrode (the pixel electrode 214a) and the common electrode (the common electrode 214b) are located on a same side of the liquid crystal layer (it is well that the electrodes are located on a same side of the liquid crystal layer in a known IPS mode; [0104], lines 2-4).
Umemoto also teaches 
-	[wherein] the liquid crystal display panel further comprises a polarizer (a polarizer 64) located on a light incident side or light emergent side of the liquid crystal layer (the liquid crystal layer 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polarizer as taught by Umemoto in a display unit of Minoura as modified by Wan because the polarizer allows light waves of a specific polarization direction to pass.

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Minoura in view of Wan as applied to claim 13 above, and further in view of Yeh (U.S. Pub. No. US 2011/0297975 A1).

As to claim 15, Minoura and Wan teach the liquid crystal display device  according to claim 13.
Minoura and Wan do not expressly teach wherein the light source adopts a collimation light source made of a semiconductor laser chip, a collimation light source made of a light emitting diode or a collimation light source made of a cold cathode fluorescence lamp.
 Yeh (Figs. 1-2) teaches 
-	wherein the light source (a front light source; [0003], lines 5-6) adopts a collimation light source made of a semiconductor laser chip, a collimation light source made of a light emitting diode (a micro-light-emitting diode (LED) array; the light collimation; [0049], lines 1-5) or a collimation light source made of a cold cathode fluorescence lamp.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a micro-light-emitting diode (LED) array as taught by Yeh in a display unit of Minoura as modified by Wan because the adjustment of the thickness and the structure of the epitaxial structure of the LED so as to optimize the light extraction or the light collimation to comply with the requirement.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Minoura in view of Wan as applied to claim 13, and further in view of Tamaki (U.S. Pub. No. US 2014/0300845 A1).

As to claim 16, Minoura and Wan teach a display method applied to the liquid crystal display device according to claim 13.
Minoura and Wan do not expressly teach comprising: scanning sub-pixels in the liquid crystal display device row by row; and when a row of sub-pixels are scanned, applying an electrical field to a liquid crystal layer of the row of sub-pixels according to a gray scale value of each primary color sub-pixel, to change a refractive index of the liquid crystal layer of each primary  color sub-pixel.
Tamaki (Figs. 1-5) teaches comprising: 
-	scanning sub-pixels in the liquid crystal display device row by row (the scanning lines 62 (621, 622, 623, …) are wiring that transmits a signal for selecting the pixels 50 row by row; [0101], lines 5-8; Fig. 2A); and
-	when a row of sub-pixels are scanned, applying an electrical field to a liquid crystal layer of the row of sub-pixels according to a gray scale value of each primary color sub-pixel, to change a refractive index of the liquid crystal layer of each primary color sub-pixel (the signal lines 61 (611, 612, 613, …) are wiring that transmits a signal for driving the pixel 50, that is, a video signal output form the signal output circuit 70 to the pixels in each pixel column; [0101], lines 1-8; Figs. 2A-2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sequential scanning as taught by Tamaki in a display unit of Minoura as modified by Wan because the sequential scanning is easy to implement.

Response to Arguments
10.		Applicants’ arguments with respect to claims 1-16 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Minoura, Wan, Nakano, Fattal, Umemoto, Yeh, and Tamaki have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.


Conclusion
11.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691